McKAY, Circuit Judge,
concurring in part and dissenting in part, in which HOLLOWAY, Chief Judge, and SEYMOUR, Circuit Judge, join:
While I concur in part II of the majority’s opinion, the decision on the jury re*1561sponsibility issue raised in part I compels me to dissent in this death penalty ease.
The murder committed by Robyn Parks was, as all murders are, a personal tragedy for the victim’s family and an affront to society’s moral sensibilities. At common law, every convicted murderer was sentenced to death. Throughout the development of modern death penalty jurisprudence, however, the Supreme Court has made clear that capital punishment is constitutionally limited to those rare murders involving heinous, outrageous, or gruesome killings.
The Supreme Court rejected the notion that our “standards of decency had evolved to the point where capital punishment no longer could be tolerated,” Gregg v. Georgia, 428 U.S. 153, 179, 96 S.Ct. 2909, 2928, 49 L.Ed.2d 859 (1976), but at the same time recognized that the capital sentencing process must be tailored in order to avoid arbitrary and capricious imposition of the death penalty based on irrelevant biases and prejudices. In order to resolve this conflict, the Supreme Court has limited imposition of the death penalty by narrowing the class of murders to which the penalty applies and by vesting the jury with carefully guided discretion in the sentencing phase of a capital murder trial. See Eddings v. Oklahoma, 455 U.S. 104, 110-11, 102 S.Ct. 869, 874-75, 71 L.Ed.2d 1 (1982), and Gregg, 428 U.S. at 176-79, 96 S.Ct. at 2926-28.
The Supreme Court’s severe narrowing of cases in which the death penalty meets eighth amendment standards reflects society’s evolving standards of decency and “the humane feeling that this most irrevocable of sanctions should be reserved for a small number of extreme cases.” Gregg, 428 U.S. at 182, 96 S.Ct. at 2929. The decision to impose the death penalty in a particular murder case properly turns on such issues as the depravity of the murder (e.g., whether the defendant tortured his victim or inflicted multiple or hideous wounds) and the demonstrated violent propensities of the defendant. These are the factors which differentiate those “routine murder case[s],” Jackson v. Virginia, 443 U.S. 307, 328, 99 S.Ct. 2781, 2794, 61 L.Ed.2d 560 (1979) (Stevens, J., concurring) that cannot justify the imposition of the death penalty from those far fewer murder cases that do.
I.
The critical standard of review in death penalty cases is the Supreme Court’s most recent pronouncement on the subject in Mills v. Maryland, — U.S. -, 108 S.Ct. 1860, 1870, 100 L.Ed.2d 384 (1988):
The decision to exercise the power of the State to execute a defendant is unlike any other decision citizens and public officials are called upon to make. Evolving standards of societal decency have imposed a correspondingly high requirement of reliability on the determination that death is the appropriate penalty in a particular case. The possibility that petitioner’s jury conducted its task improperly certainly is great enough to require resentencing, (emphasis added)
Stated in the context of this case, in order to sustain the death penalty we must determine that the prosecutor’s effort to reduce the jury’s sense of responsibility had “no effect on the sentencing decision.” Caldwell v. Mississippi, 472 U.S. 320, 341, 105 S.Ct. 2633, 2646, 86 L.Ed.2d 231 (1985). In this case, Mr. Parks attempted to purchase gasoline with a stolen credit card and shot the victim once in the chest when he discovered the victim copying his license plate number. There was no evidence of torture, multiple wounds, or premeditation on the part of Mr. Parks. His only prior conviction was as a juvenile involved in a schoolyard scuffle. Under the facts of this ordinary murder case,1 the jury’s imposition of the death penalty strongly suggests that it “conducted its task improperly” and its verdict may have been a product of the jurors’ misapprehension of its proper role in the sentencing process.
*1562When the jury addressed aggravating circumstances, it did not find that this murder was “especially heinous, atrocious or cruel.” Maj. op. at 1547, fn. 1. However, it did find that the murder was “committed for the purpose of avoiding or preventing a lawful arrest or prosecution,” 21 Okla.Stat. § 701.12. Certainly that circumstance alone does not clearly settle this murder into one of the “extreme cases” envisioned by Gregg. In my mind, even if this aggravating circumstance, standing alone, is constitutionally sufficient to sweep an ordinary murder like this one into the class of extreme cases appropriate for capital punishment, the jury’s decision to impose the death penalty in this case warrants the special scrutiny dictated by Mills. Special scrutiny is necessary in order to ensure that the jury was not improperly guided in its decision-making process. The imposition of the death penalty in this case is disquieting because it at least appears to be a case in which the death penalty is inappropriate under the clear dichotomy drawn by the Supreme Court between the great majority of murders and those in which capital punishment is constitutionally permissible.
II.
In death penalty cases, the Court should exercise the greatest caution when applying principles of law which affect the delicate balance between jury guidance and discretion in the capital sentencing process. A prosecutor’s remarks regarding jury responsibility and the remarks and instructions of a trial court, or lack thereof, in response to her remarks can be critical in the jury’s capital sentencing determination. Therefore, the prosecutor’s remarks, if impermissible, increase the likelihood that the jury’s verdict rests upon improper grounds.
In general, many issues which arise in a jury trial are well within the competence of jurors: for example, weighing evidence, discounting counsel’s remarks if she ove-rargues her case, observing the demeanor and truthfulness of witnesses, distinguishing between acceptable and unacceptable hearsay, and ultimately comprehending the simplicity or complexity of a case before them. Where capital sentencing is concerned, however,
[sjince the members of a jury will have had little, if any, previous experience in sentencing, they are unlikely to be skilled in dealing with the [aggravating and mitigating] information they are given____ It is quite simply a hallmark of our legal system that juries be carefully and adequately guided in their deliberations.
Gregg, 428 U.S. at 192-93, 96 S.Ct. at 2934-35.
The problem of juror inexperience is particularly acute in matters bearing upon the procedural allocation of functions and responsibilities between the court and the jury.2 It is in these matters that the jurors are most likely to look to the court for guidance and to rely on what the prosecutor tells them or what the court tells or fails to tell them. Direction by the state in the person of the prosecutor, and instructions from the court, or lack thereof, regarding jury responsibility in sentencing are especially likely to influence the jury’s decision-making process.
III.
Under the Mills standard, the prosecutor’s remarks in this case, which were not corrected contemporaneously by the court, violated the principles articulated in Caldwell, 472 U.S. 320, 105 S.Ct. 2633, 86 L.Ed.2d 231. The Caldwell court held that “it is constitutionally impermissible to rest a death sentence on a determination made by a sentencer who has been led to believe that the responsibility for determining the appropriateness of the defendant’s death rests elsewhere.” Id. at 328-29, 105 S.Ct. at 2639-40. This delegation of a jury’s sentencing responsibility “presents an intolerable danger of bias toward a death sentence.” Id. at 331, 105 S.Ct. at 2640.
*1563The Supreme Court recently interpreted Caldwell to prohibit those comments “that mislead the jury as to its role in the sentencing process in a way that allows the jury to feel less responsible than it should for the sentencing decision.” Darden v. Wainwright, 477 U.S. 168, 106 S.Ct. 2464, 2473 n. 15, 91 L.Ed.2d 144 (1986) (emphasis added). Indeed, the Court rejected automatic death penalty statutes, see Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976), in order to ensure that jurors remain conscious of the awesome responsibility involved when they determine whether a convicted murderer should live or die.
In the concluding paragraph of Part I, the majority declares that the prosecutor’s remarks may have been intended “to comfort the jury that it was applying standards reflecting societal values, the remarks did not reduce the jury’s sense of actual responsibility and authority for determining the appropriate penalty.” Maj. op. at 1552. The proper focus, of course, is whether the comments, whatever their intent, “may incline them to approach their sentencing decision with less appreciation for the gravity of their choice and for the moral responsibility reposed in them as sentencers.” California v. Ramos, 463 U.S. 992, 1011, 103 S.Ct. 3446, 3458, 77 L.Ed.2d 1171 (1983) (emphasis added). Clearly, a jury’s moral responsibility in a capital murder case is the sine qua non of its sentencing decision. I cannot see how this attempt “to comfort them” had no effect on their sense of moral responsibility. It was a blatant attempt to distract them from it. If it was intended to comfort them, it was by dissuading them from the moral burden the law imposes on them. We cannot say, as the majority says, that the “remarks did not reduce the jury’s sense of actual responsibility,” maj. op. at 1552. We don’t know that. We are required instead to determine that there is no possibility that the remarks reduced this sense of moral responsibility. One of the major themes persistent in Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), Gregg v. Georgia, 428 U.S. 153, 96 S.Ct. 2909, 49 L.Ed.2d 859 (1976), and their progeny is that the jury’s exercise of discretion, although limited by legislative guidelines, is necessary for a proper sentencing determination. See Woodson, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976); Jurek v. Texas, 428 U.S. 262, 96 S.Ct. 2950, 49 L.Ed.2d 929 (1976); Proffitt v. Florida, 428 U.S. 242, 96 S.Ct. 2960, 49 L.Ed.2d 913 (1976). A jury properly exercising its discretion in capital sentencing “maintain[s] a link between contemporary community values and the penal system — a link without which the determination of punishment could hardly reflect ‘the evolving standards of decency that mark the progress of a maturing society.’ ” Witherspoon v. Illinois, 391 U.S. 510, 519 n. 15, 88 S.Ct. 1770, 1775 n. 15, 20 L.Ed.2d 776 (1968), quoting Trop v. Dulles, 356 U.S. 86, 101, 78 S.Ct. 590, 598, 2 L.Ed.2d 630 (1958).
In the sentencing process, the determination of the number and seriousness of aggravating circumstances is merely a guideline for the jurors, a benchmark for considering the death penalty. If the jury finds that aggravating circumstances outweigh mitigating circumstances, imposition of the death penalty is constitutionally permissible; however, under Oklahoma law, the jury may still exercise its discretion by refusing to impose the death penalty. Parks v. State, 651 P.2d 686, 694 (Okla.1982), cert. denied, 459 U.S. 1155, 103 S.Ct. 800, 74 L.Ed.2d 1003 (1983). Under this sentencing construct, the prosecutor’s remarks are singularly invidious because his words create a mandatory sentencing scheme which attempts to strip the jury of the very discretion it may fully exercise up to the final moment when the verdict is decided.
Near the close of his argument in chief, the prosecutor in this case made the following remarks:
And then you may say, well, you know, yeah, I still mean it, I could, without doing violence to my conscience if this was a proper case; but, you know, I really don’t want it on my hands that I had anything to do with anybody dying. So for that reason, although this is a proper case, I don’t want to assess the *1564death penalty because I just don’t want to have to think about that. I don’t want it on my conscience.
Well, I don’t think it’s on Robyn Parks’ conscience that he took an innocent person’s life away; and I don’t believe in observing him throughout this trial and his testimony and listening to his voice on the tapes — I don’t feel like there’s the least bit of remorse in him over what he did. But, you know, as you as jurors, you really, in assessing the death penalty, you’re not yourself putting Robyn Parks to death. You just have become a part of the criminal-justice system that says when anyone does this, that he must suffer death. So all you are doing is you’re just following the law, and what the law says, and on your verdict — once your verdict comes back in, the law takes over. The law does all of these things, so it’s not on your conscience. You’re just part of the criminal-justice system that says when this type of type of [sic] thing happens, that whoever does such a horrible, atrocious thing must suffer death.
Now, that’s man’s law. But God’s law is the very same. God’s law says that the murderer shall suffer death. So don’t let it bother your conscience, you know.
Record, vol. 6, at 707-08.
Such an argument was designed to do precisely what Caldwell specifically prohibits: allow the jurors to minimize their sense of personal responsibility for imposing the death sentence. By implying that the law affirmatively mandated the death penalty in this case, the prosecutor allowed the jurors to feel as if their hands were tied. He allowed them to feel as if they were not choosing to impose the death penalty, the law required it. In essence, he told the jurors that they were not responsible for sentencing Robyn Parks to death; the ephemeral “criminal justice system” was.
Portions of the prosecutor’s argument merit repeating for illustration:
You just have become a part of the criminal-justice system that says when anyone does this, that he must suffer death____ [0]nce your verdict comes back in, the law takes over. The law does all of these things____ You’re just part of the criminal-justice system that says when this type of type of [sic] thing happens, that whoever does such a horrible, atrocious thing must suffer death.
Record, vol. 6, at 707 (emphasis added). The prosecutor’s remarks in this case are clearly improper because they diffuse the jurors’ sense of responsibility for the death sentence by intimating that the jury is performing a dispassionate, mechanical, and ministerial, rather than discretionary function by “just following the law, and what the law says.” Record, vol. 6, at 708.
The majority opinion finds the statements made in this case similar to those we found constitutional in both Dutton v. Brown, 812 F.2d 593 (10th Cir.1987) (en banc), and Coleman v. Brown, 802 F.2d 1227 (10th Cir.1986). Maj. op. at 1551. I strongly disagree and set out in the margin the challenged statements made in those cases for purposes of comparison.3
*1565The prosecutor in Dutton attempted to define the juror’s roles functionally, instead of individually, but did not minimize the juror’s sense of responsibility within those roles. As for the remarks in Coleman, the prosecutor stressed that the defendant was responsible for his own plight but did not intimate that the awesome responsibility of imposing the death sentence did not rest solely with the jury. The statements made in the present case are much more troublesome because they are squarely directed at attempting to ameliorate any sense of accountability for the decision that this man must be executed.
Moreover, we found it critical in both Dutton and Coleman that the prosecutor made subsequent remarks stressing the importance and exclusivity of the jury’s role in the sentencing determination. “It is clear that, when taken in context, the statement of the prosecutor was not constitutionally impermissible____ Indeed, the tenor of the remainder of the closing was that the crucial determination of punishment was the sole function of the jury.” Dutton, 812 F.2d at 596-97 (emphasis added). In Coleman, we quoted the prosecutor’s subsequent remarks at length. See Coleman, 802 F.2d at 1241. We found that “viewing [the Coleman] argument in context, it is evident that the prosecutor had no intention of diminishing the jury’s sense of responsibility.” Id. (emphasis added). In the present case, the prosecutor made no additional remarks that could have neutralized his impermissible comments. Essentially, he closed his argument-in-chief with the unconstitutional statements.
In addition, the court’s instructions, although a correct statement of the law regarding juror responsibility, were buried in conventional boilerplate jury responsibility language. Moreover, the court in this case did not contemporaneously, or subsequently, effectively neutralize the prosecutor’s impermissible remarks. As Chief Judge Holloway has so cogently noted in his concurring and dissenting opinion in which I fully concur, under Oklahoma procedure the trial court had a duty to do so after the prosecutor’s remarks.
The Supreme Court’s concluding statement in Caldwell is particularly applicable here:
This Court has always premised its capital punishment decisions on the assumption that a capital sentencing jury recognizes the gravity of its task and proceeds with the appropriate awareness of its “truly awesome responsibility.” In this case, the State sought to minimize the jury’s sense of responsibility for determining the appropriateness of death. Because we cannot say that this effort had no effect on the sentencing decision, that decision does not meet the standard of reliability that the Eighth Amendment requires.
Caldwell, 472 U.S. at 341, 105 S.Ct. at 2646 (emphasis added). The jury’s verdict in this case is unreliable because it is possible that improper remarks have influenced its determination. Because I cannot say that the prosecutor’s efforts to reduce the jury’s sense of responsibility in this case had no effect on the jury’s conducting of its task, I join in the majority’s mandate for this reason as well as for the reason relied on by the majority.

. See my dissent in Parks v. Brown, 840 F.2d 1496 (10th Cir.1987), for a discussion of the distinction between an ordinary murder and one which is appropriately considered for capital punishment.


. For instance, traditionally sentencing and the disposition of offenders have been functions of the trial court. In these matters, the court has considerably more experience than members of the jury.


. The challenged statements in Dutton were as follows:
First of all, [Defense Counsel] argues that the final decision is yours, and of course, to some degree it is. But you are, as I am, as Judge Theus is, as all the courts are, part of the process. We are not functioning as individuals. I am not here as Andy Coats. I am here as the District Attorney.
And you are not here in your individual capacities. You are here as the jury. And Judge Theus is not our good friend, Harold, off the Bench. He is his Honor, Judge Harold Theus, when he is in this Courtroom.
And we are all part of the law and it is the law that makes us work. So it has to be in that attitude, in that frame of mind, that you approach the problem.
Dutton, 812 F.2d at 596.
The challenged statements in Coleman were as follows:
In closing I say to you that they try to put the responsibility on you, like it’s all your fault. To a certain extent — I don't mean to imply, I don’t mean to imply that it’s put on you like it’s your fault if you do something in this case. I don’t mean to imply that necessarily, but let me make it real clear that you’re not writing the verdict in this case. Don’t— don't be mistaken into believing that it’s your responsibility that this happened, that you’re, you’re writing the verdict. I, I say to you, this man wrote the verdict on February 9th, and *1565all those days after when he got out of jail and went on [sic] spree of knifing and kidnapping and killing. He wrote the verdict. This man. He wrote it in blood over and over.
Coleman, 802 F.2d at 1240.